Citation Nr: 0409579	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  96-44 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1985 until 
February 1996.  

This matter came before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a May 1996 rating decision 
of the Regional Office (RO) in Montgomery, Alabama that denied 
service connection for various disabilities, including headaches 
and a right shin disability.

The Board notes that by rating action dated in July 2003, service 
connection for right anterior tibial contusion with prior X-ray 
evidence of sclerotic lesion of the right distal tibia compatible 
with non-ossifying fibroma was granted.  This is considered a full 
grant of this benefit sought on appeal and this issue is no longer 
before the Board for appellate consideration.

This case was remanded by the Board in, October 1998, September 
200,1and May 2003.


FINDING OF FACT

Chronic headaches are of service origin.


CONCLUSION OF LAW

Chronic headaches were incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he now has chronic headaches which are 
of service onset for which service connection should be granted.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified 
as amended at 38 C.F.R. § 3.102).  They also include an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) (2003)). 

In light of the Board's favorable disposition of the issue on 
appeal, the Board finds that the requirements of the VCAA have 
been met.

Factual Background

The service medical records reflect that in September 1988, the 
veteran was seen for a complaint of headaches of one week's 
duration.  It was recorded that he was taking Tylenol without 
results.  An examination was performed followed by an assessment 
of possible mild migraine headaches.  On several subsequent 
occasions during the early 1990s, he sought treatment for 
headaches associated with upper respiratory symptoms culminating 
in a diagnosis of viral syndrome.  Upon examination in September 
1995 for separation from active duty, the appellant indicated that 
he had frequent or severe headaches, and elaborated that he had 
headaches about three to four times per week for which he took 
Extra Strength Tylenol.  

The veteran underwent a VA general medical examination in April 
1996 and related that he had had a history of headaches since 1988 
and that they were getting worse.  On VA examination in January 
1999, the veteran stated that he recalled having to take four to 
five Extra Strength Tylenol twice in an attempt to relieve his 
headaches.  The examiner noted that the appellant was not a very 
explicit historian, and that despite repeated questioning, could 
not give a very good description of his headaches other than to 
say they were sometimes accompanied by a feeling that his eyes 
were bothering him.  It was reported that he primarily described a 
generalized headache unassociated with nausea or vomiting.  The 
appellant related that he currently did not take any medication 
for his symptoms and had never missed work on account of them.  It 
was noted that there did not seem to be any precipitating factors 
or particular pattern to the headaches.  He said that at times 
when they were most severe, he retreated to a dark quiet space for 
an hour or two, and took Tylenol if he had some with him.  
Following a normal neurological evaluation, the examiner noted 
that the claims folder was reviewed which showed that there was 
only one occasion in 1988 when the veteran actually sought medical 
care for his headaches.  It was the examiner's impression that the 
veteran had muscle contraction headaches which were possibly 
related to eyestrain from working at a computer terminal, as the 
appellant did relate that he would have a bad headache at the end 
of the day.  It was reported that following his discharge from 
service until he started working at a computer terminal again, his 
headaches had improved.  

The veteran underwent a VA audiology examination in January 1999 
and indicated that he suffered from headaches which varied in type 
and intensity, and that he occasionally experienced dizziness with 
them.  The examiner recommended that he undergo a medical 
evaluation to determine the source of the headaches and dizziness.

VA outpatient clinic notes dated in January 2000 reflect that the 
veteran said his headaches were not better and described them as a 
continuous pressure type pain with occasional severe throbbing.  
He related that they sometimes woke him up from sleep and said 
that Naproxen did not help.  An assessment of probably migraines, 
but atypical, was rendered.  In March 2000, complaints of 
headaches of one year's duration were noted.  The veteran did 
indicate at that time that his headaches were less.  A CAT scan 
was negative.  Medication was prescribed.  

In a July 2003 addendum, the VA physician who had examined him in 
January 1999 again reviewed his records.  The examiner related 
that subsequent to the 1999 evaluation, the veteran had been seen 
by her at that facility in July 2001.  It was noted that at that 
time, he reiterated a history of almost daily headache which was 
felt to be probably muscle contraction in origin.  The examiner 
stated that he was started on medication, but did not call back as 
requested or keep a follow-up appointment.  It was noted that in 
reviewing the more current visit to his primary care provider, he 
did not complain of headaches, nor was he taking any prescription 
medication for them..  The examiner stated that "[t]his leads me 
to believe that this is either a very minor problem not requiring 
treatment or that the symptoms have cleared.  Certainly, there is 
no evidence for the past two years that headaches have been a 
problem for him.  Actually, as far as I can tell, they have never 
disrupted his life, and by his on history in the C&P examination, 
he felt they were related to eye strain from working for prolonged 
periods of time at a computer terminal."  The examiner went on to 
say that "after reviewing all of the information available, it is 
my opinion that this is not a significant problem enough to 
warrant treatment."

Analysis

In general, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service or aggravated by service.  38 C.F.R. §§ 
3.303, 3.306 (2003).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2003).  

To summarize, the service medical records reflect that the veteran 
received treatment specifically for headaches on one occasion 
during active duty in 1988 and subsequently reported headaches 
associated with a virus.  The appellant clearly indicated at 
service discharge that his headaches persisted, were frequent 
and/or severe and that he self-medicated with Extra Strength 
Tylenol.  The Board observes that the veteran appears to have 
sought only sporadic treatment for headaches after release from 
active duty, but that his complaints were consistent with a 
history of continuing symptoms.  The veteran is competent to 
describe symptoms associated with a disability.  See Espiritu V. 
Derwinski, 2 Vet. App. 492, 494(1992).  The VA examiner in July 
2003 opined that the appellant's headaches did not seem to be a 
significant problem to warrant treatment.  However, whether the 
disorder requires treatment goes to the severity of the disorder 
and not to whether service connection is warranted.  The clinical 
record indicates that he continues to have headaches.  Such 
headaches do not appear to be debilitating, but the Board finds 
that there is sufficient evidence that they represent a chronic 
disability, which has continued since service.  See 38 C.F.R. §§ 
3.303, 3.306 (2003).  The Board thus resolves the benefit of any 
doubt in favor of the veteran in this instance by finding that 
headaches are of service onset.  Accordingly, service connection 
for headaches is warranted.


ORDER

Service connection for headaches is granted.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



